                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    June 16, 2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

NIKOLAOS MATSI MACI,                      §
    Plaintiff,                            §
                                          §
v.                                        §      CIVIL ACTION NO. 1:19-cv-201
                                          §
PAUL HABLE, et al.,                       §
     Defendants.                          §

                                         ORDER
       On October 25, 2019, Plaintiff Nikolaos Matsi Maci filed a complaint, which
invoked both habeas corpus and civil rights claims to relief. Dkt. No. 1.
       The Defendants are ordered to file a notice with the Court, no later than June 19,
2020, outlining (1) any information they have concerning Maci’s detention and current
location; (2) if Maci is still detained, what plans they have for his release and/or removal
from the country; and (3) if any unsuccessful attempts have been made to remove Maci in
the last four weeks and the nature of Maci’s cooperation or obstruction with the removal
attempt.
              DONE at Brownsville, Texas on June 16, 2020.




                                                 ___________________________
                                                 Ronald G. Morgan
                                                 United States Magistrate Judge
